Title: To Thomas Jefferson from George Hammond, 26 October 1791
From: Hammond, George
To: Jefferson, Thomas



26th. October 1791.

Mr. Hammond presents his most respectful Compliments to Mr. Jefferson, and begs leave to assure him that he has felt equal regret with him at the circumstances, which have hitherto prevented their meeting. In conformity to Mr. Jefferson’s obliging proposal Mr. Hammond will have the honor of waiting on him tomorrow, at any hour that he will have the goodness to appoint.
Mr. Hammond is extremely flattered by Mr. Jefferson’s kind recollection of him at Paris, and fully sensible, as he ought to be, of the value of his polite and friendly offers.
